UNITED STATES BANKRUPTCY COURT
Eastern District of Missouri
Eastern Division

In re:

Bradly Mathews , Bronnie Debtor(s) Bankruptcy Case No.:19-47936 — A399
Mathews

Bradly Mathews Plaintiff(s) Chapter: 13
Bronnie Mathews

OneMain Mortgage Services, Defendant(s)
Ine.

Adversary Proceeding No.:20—04021 - A659

All documents regarding this matter must be identified by both Adversary and Bankruptey Case numbers
SUMMONS AND NOTICE OF TRIAL IN AN ADVERSARY PROCEEDING
YOU ARE SUMMONED and required to file a motion or answer to the complaint which is attached to this summons

to the clerk of the bankruptcy court within 30 days after the date of issuance of this summons, except that the United
States and its offices and agencies shall file a motion or answer to the complaint within 35 days.

 

Address of the Clerk:
United States Bankruptcy Court
Eastern District of Missouri
111 South Tenth Street, 4th Floor
St. Louis, MO 63102

At the same time, you must also serve a copy of the motion or answer on plaintiff's attorney.

Name and Address of Plaintiff's Attorney:
Timothy Patrick Powderly
The Powderly Law Firm, L.L.C.
11965 St. Charles Rock Rd.
Suite 202
St. Louis, MO 63044

If you make a motion, your time to answer is governed by Fed. R. Bankr. P. 7012.

 

 

 

 

 

YOU ARE NOTIFIED that a trial of the proceeding commenced by the filing of the complaint will be held at the
following time and place.

 

 

 

 

 

Address: Courtroom
Unites States Bankruptcy Court ZNorth
Thomas F. Eagleton Courthouse .
111 South Tenth Street Date and Time
St. Louis, MO 63102 June 2, 2020 10:00 AM

 

IF YOU FAIL TO RESPOND TO THIS SUMMONS, YOUR FAILURE WILL BE DEEMED TO BE YOUR
CONSENT TO ENTRY OF A JUDGMENT BY THE BANKRUPTCY COURT AND JUDGMENT BY
DEFAULT MAY BE TAKEN AGAINST YOU FOR THE RELIEF DEMANDED IN THE COMPLAINT.
FAILURE OF THE PLAINTIFF TO APPEAR ON THE DATE AND TIME SET FORTH IN THIS
SUMMONS AND NOTICE MAY RESULT IN DISMISSAL OF THIS ADVERSARY PROCEEDING.

Dana C. McWay

 

Clerk of the Bankruptcy Court

 

John Howley Jr. -
By:

 

Deputy Clerk

March 27, 2020

 

Date
’ Form B 2500C (Rev 11/19)
Ly ‘ole CERTIFICATE OF SERVICE
Timothy , Akal (, . . .

, certify that service of this summons and a copy of the

(name) i
complaint was made 3 /: A?/ FO by:

/ “~~ (date)

Mail service: Regular, first class United States mail, postage fully pre-paid, addressed to:

pe Mpin [Wor be a as , Lue.
O CT ee) “tan” Ses fo

“ine: Pp! 2 te 'e
LES onl Co s/o

T Personal Service: By leaving there hk with defendant or with an officer or agent of defendant at:

 

 

T Residence Service: By leaving the process with the following adult at:

™ Certified Mail Service on an Insured Depository Institution: By sending the process by certified mail addressed
to the following officer of the defendant at:

T Publication: The defendant was served as follows: [Describe briefly]

™ State Law: The defendant was served pursuant to the laws of the State of

 

as follows: [Describe briefly]

If service was made by personal service, by residence service, or pursuant to state law, I further certify that I am,
and at all times during the service of process was, not less than 18 years of age and not a party to the matter
concerning which service of process was made.
Under penalty of perjury, I declare that the foregoing is true and correct.
Date C Signature \ \

; QL

Print Name W,
Tim o wel 2 y

Business Address // 0 Ca ‘a / St Cha . les Jee VPA,

City B ridgcton State pga Zip OS OSY

 

 

 

 

 

 

 

 
